West, J.
Plaintiff in error, Hallie Ellis, was jointly indicted with Herman Young, Granville Ellis and William H. Young, on a charge of murder in the first degree. There was a severance and on a trial of plaintiff in error a verdict was returned finding him guilty of manslaughter. Upon this verdict he was adjudged guilty and sentenced to a term of two years at hard labor in the Stgte prison. Writ of error was taken from this Court.
It appears from the evidence that the fatal shot was fired by Herman Young, a co-defendant. The judgment finding him guilty of manslaughter was reversed by this Court and a new trial awarded. Young v. State, 85 Fla. 348, 96 South. Rep. 381. A judgment finding Granville Ellis, another co-defendant, guilty of manslaughter was also reversed by this Court and a new trial awarded, the opinion being filed July 13, 1923. The erroneous charge given, in the Granville Ellis ease was also given in this case, and, while it was not excepted to, except by a general exception to the whole of the Court’s general charge, since *259the principal defense was self-defense, considering this with assignments of error properly presenting questions of procedure in the trial, not requiring extended discussion, it is the judgment of the Court that upon the whole record substantial justice requires that this defendant also be awarded a new trial.
Judgment reversed.
Taylor, C. J., and Whiteleid, Ellis, Browne and Terrell, J. J., concur.